UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 98-7146



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


HENRY ACHIEKWELU,

                                             Defendant - Appellant.



                             No. 98-7280



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


HENRY ACHIEKWELU,

                                             Defendant - Appellant.



Appeals from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. T.S. Ellis, III, District Judge.
(CR-94-376-A, CA-98-234-AM)


Submitted:   November 5, 1998           Decided:     November 23, 1998
Before ERVIN, LUTTIG, and MOTZ, Circuit Judges.


Dismissed in part and affirmed in part by unpublished per curiam
opinion.


Henry Achiekwelu, Appellant Pro Se. Barbara Ann Martinez, Nicole
Miller Healy, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Henry Achiekwelu seeks to appeal the district court’s order

denying his motion filed under 28 U.S.C.A. § 2255 (West 1994 &

Supp. 1998). Appellant further appeals from the district court’s

order overruling his objections to subpoenas duces tecum issued by

the Government. We have reviewed the record and the district

court’s opinions and find no reversible error. Accordingly, we deny

a certificate of appealability and dismiss the appeal of the denial

of relief under § 2255 and affirm the order enforcing the subpoenas

on   the   reasoning   of   the   district   court.   United   States   v.

Achiekwelu, Nos. CR-94-376-A; CA-98-234-AM (E.D. Va. June 29 & Aug.

20, 1998). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                   DISMISSED IN PART; AFFIRMED IN PART




                                     3